FILED
                             NOT FOR PUBLICATION                             SEP 25 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRAIHAT FAOUR ABDALLAH,                           No. 08-56211

               Plaintiff - Appellant,             D.C. No. 3:06-cv-01452-JM-BLM

  v.
                                                  MEMORANDUM *
COHEN, Unit Manager at CCA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Fraihat Faour Abdallah, a former immigration detainee, appeals pro se from

the district court’s summary judgment in his Bivens action alleging that corrections

officials violated his constitutional rights by delaying his legal mail, mishandling




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his grievances, and retaliating against him for filing grievances. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Morrison v. Hall, 261

F.3d 896, 900 (9th Cir. 2001). We may affirm on any ground supported by the

record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment on appellant’s due

process claim because “[t]here is no legitimate claim of entitlement to a grievance

procedure.” Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (order).

      The district court properly granted summary judgment on appellant’s equal

protection claim because appellant failed to raise a genuine dispute of material fact

as to whether defendants discriminated against him. See City of Cleburne, Tex. v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (the Equal Protection Clause

requires that all similarly situated persons be treated alike).

      Summary judgment was proper on appellant’s access to courts claim because

appellant failed to raise a genuine dispute of material fact as to whether defendants

personally participated in the alleged violation, or whether there was a sufficient

causal connection between defendants’ conduct and appellant’s injury. See Starr v.

Baca, 652 F.3d 1202, 1206-08 (9th Cir. 2011) (explaining that “a Bivens action is

the federal analog to an action against state or local officials under [42 U.S.C.] §

1983” and discussing the requirements for establishing supervisory liability);


                                            2                                    08-56211
Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“Liability under section 1983

arises only upon a showing of personal participation by the defendant.”).

      Summary judgment was proper on appellant’s retaliation claim because

appellant failed to raise genuine dispute of material fact as to whether defendant

Clover’s conduct had a chilling effect or caused “more than minimal” harm.

Rhodes v. Robinson, 408 F.3d 559, 567-68 & n.11 (9th Cir. 2005) (elements of a

retaliation claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including the denial of appellant’s motion for appointment of

counsel, nor arguments and allegations raised for the first time on appeal, including

appellant’s challenge to the district court’s award of costs to defendants and its

dismissal of defendant Cerone. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      Appellant’s contentions concerning the district court’s failure to consider

new allegations, its alleged denial of fair proceedings and a jury trial, and

defendants’ allegedly perjured affidavits are unpersuasive.

      Appellant’s requests for appointment of counsel and injunctive relief are

denied.

      AFFIRMED.


                                           3                                    08-56211